
	
		II
		110th CONGRESS
		2d Session
		S. 2762
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Kyl (for himself,
			 Mr. Coburn, Mr.
			 Craig, and Mr. Bunning)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To prioritize the provision of assistance to combat
		  HIV/AIDS, tuberculosis, and malaria to in-need countries.
	
	
		1.Prohibition on provision of
			 assistance to combat HIV/AIDS, tuberculosis, and malaria to countries with
			 space exploration and nuclear programsThe Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) is amended by inserting after section 104C the following
			 new section:
			
				104D.Prohibition
				on provision of assistance to combat HIV/AIDS, tuberculosis, and malaria to
				countries with space exploration and nuclear programsNone of the funds appropriated or otherwise
				made available pursuant to section 104A, section 104B, or section 104C may be
				expended in a fiscal year in a country if the Secretary of State determines
				that during the previous fiscal year the government of such country expended
				funds from its own budget on developing or sustaining an active program for
				space exploration and research or for nuclear weapon design, development, or
				maintenance.
				.
		
